In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00421-CV
                               __________________

                IN THE INTEREST OF L.P. AND D.P.
__________________________________________________________________

            On Appeal from the County Court at Law No. 3
                     Montgomery County, Texas
                   Trial Cause No. 18-09-11813-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      In this appeal, Father seeks to overturn the trial court’s judgment terminating

his parental rights to his children, Tara and Jason. 1 Father filed a brief raising four

issues, which we have renumbered for convenience. In issues one and two, Father

argues the trial court abused its discretion (1) by resetting the trial date on the case

from August 7 to August 28, 2019, without requiring the Department to file a motion

to continue and (2) by denying his motion for continuance, which he filed on


      1To protect the privacy of the parties involved in the appeal, we identify the
parents and their children by using pseudonyms. See Tex. Fam. Code Ann. §
109.002(d).
                                           1
September 6, 2019, regarding a later trial setting, which was on September 9, 2019.

In issue three, Father argues the Department failed to produce enough evidence to

support the trial court’s finding that it is in Tara’s and Jason’s best interest to

terminate his parental rights. 2 In Father’s fourth issue, he argues his trial attorney,

whom he retained for the trial, provided him with constitutionally ineffective

assistance of counsel. In the same issue, Father also suggests the attorney ad litem,

whom the trial court appointed to represent his children, breached the same duty.

      Because Father’s arguments supporting his issues lack merit, we will affirm.

                                     Background

      The parties tried the case in September 2019. At that time, Tara was fifteen

years old and Jason was thirteen. Nine witnesses, including Father, testified in the

trial. The testimony shows that Father and Mother separated in 2008, while living in

the State of New York. When Mother left Father, she left Tara and Jason with

Father.3 Father continued to live, with the children, in New York until 2015, when

he left New York, with his children, and moved to Texas.



      2  See id. § 161.001(b) (authorizing courts to order a parent’s relationship with
a child terminated upon one of the predicate statutory findings listed in section
161.001(b)(1) of the Texas Family Code when that finding is coupled with another
finding that terminating the relationship is in the child’s best interest).
       3 The trial court also terminated Mother’s parental rights to the children. See
id. § 161.001(b)(1)(D), (E), (N), (O), (b)(2). Mother did not file an answer in the
                                           2
      The evidence in the trial shows Father abused alcohol for at least twenty years.

He acquired five convictions for driving while intoxicated (DWI) before the court

tried the parental termination case at issue in this appeal. In 2002, Father was charged

and convicted in the State of New York on a DWI. He was convicted of a second

DWI in 2007, again in New York. Father received a three-year sentence on his

second DWI, but the court then placed him on probation and ordered that he undergo

outpatient counseling so that he could receive treatment to help him avoid further

problems related to his abuse of alcohol. Father, however, never completed the

outpatient treatment required by his order of probation. Instead, Father chose to serve

his three-year sentence by reporting to jail on weekends. While in jail, Tara’s and

Jason’s grandmother cared for them.

      Father received a third DWI in 2010. On the third DWI, a court in the State of

New York sentenced Father to serve a five-year sentence. Once again, the court

probated the sentence and placed Father on probation. And once again, Father chose

to serve his sentence by reporting to jail each weekend rather than going through an

outpatient treatment program designed to help him stop abusing alcohol. While

Father was in jail, Father’s mother-in-law cared for Tara and Jason. In the trial of his



suit, and she also did not file a brief to appeal from the judgment terminating her
parental rights.
                                           3
parental termination case, Father agreed that when he was not in jail, he continued

to drink alcoholic beverages even though he had been convicted of committing three

prior DWIs.

       In 2015, Father was charged in the State of New York with committing a

fourth DWI. Shortly after he was arrested, Father moved, with the children, to Texas.

Father did not resolve the case arising from his fourth DWI before he moved out of

New York. In the trial of the parental termination case, Father testified he thought

the State of New York would handle the criminal case arising from his fourth DWI

through the mail so he thought he could move out of the state.

       In 2015, based on a warrant issued by the State of New York, police arrested

Father at a convenience store in Galveston, Texas. According to Father’s testimony,

a clerk at the convenience store in Galveston called the Galveston Police Department

after she saw Father and thought he was “acting funny.” While Father denied

anything was wrong with him while he was there, the evidence shows that Tara and

Jason were with him when he was arrested. The Department of Family and

Protective Services took Tara and Jason and placed them in foster care. Following

Father’s arrest in Texas, he was returned to New York and jailed. In New York, the

court handling his fourth DWI sentenced him to an indeterminate sentence of one to

three years in jail.

                                         4
      Father served eleven months of his sentence on his fourth DWI. While in jail,

Father completed outpatient treatment and received therapy for problems related to

his abuse of alcohol. Father testified he quit drinking. In June 2017, Father

completed his parole in New York and moved back to Texas. By October 2017,

Father completed a family service plan with the Department, and the Department

allowed Tara and Jason to return to Father’s home.

      According to Father, in December 2017, he started drinking again. Father,

however, described the frequency with which he drank as “very seldom[,]

[acknowledging that] maybe once” he drank to the point of intoxication. According

to Father, after he started drinking again, he drank two or three beers a day.

      On September 4, 2018, in Montgomery County, Texas, police arrested Father

on a fifth DWI. After Father’s arrest, when the Department’s investigator checked

to see whether any other adults were present in Father’s home, the Department found

Tara and Jason there but no adults. On September 5, 2018, the Department sued

Father and obtained a court order, which allowed the Department to remove Tara

and Jason from the home. In the suit, the Department alleged that Father’s parental

rights to Tara and to Jason should be terminated because he had, based on his

conduct, endangered them.



                                          5
      Father retained an attorney to represent him against the Department in the suit.

Father hired the same attorney to represent him against the Department as he hired

to represent him on the criminal charge involving his fifth DWI. In October 2018,

Father, along with his attorney, appeared in two preliminary hearings the trial court

conducted on the Department’s suit. In the first hearing, the trial court stated that,

based on the information it had reviewed at that time, it would take “a complete and

utter turnaround for [Father] to not get [his parental rights] terminated in this case[.]”

In the same hearing, the trial court told Father the trial of the Department’s case

would take place “in nine months” so the children would not have to “languish and

wait around for [him] for one more extra day.”

      In January 2019, Father’s attorney of record in the suit filed by the Department

filed a motion to withdraw. The motion alleges Father’s attorney did not believe he

could effectively represent Father in both a criminal and a civil case. That said, the

motion offers no further factual allegations explaining why Father’s attorney of

record could not represent Father in both suits. Additionally, the record shows that

(1) Father did not sign the motion to withdraw, (2) the certificate of service

accompanying the motion does not show that Father was ever served with the

motion, and (3) Father’s attorney never obtained a hearing or ruling on the motion

before the trial court in the suit filed by the Department called the case to trial. Even

                                            6
so, after filing the motion, Father’s attorney apparently assumed he had no further

duties to Father and failed to attend any subsequent hearings or the trial.

      Consequently, as of January 2019, Father began showing up at hearings the

trial court conducted in the suit filed by the Department without an attorney. While

Father was present in the January and May 2019 status hearings the trial court

conducted on the Department’s case, Father’s attorney did not attend the hearings

with his client. In the hearings, Father advised the trial court that his attorney was

still representing him in the case even though he was not present. The Department’s

attorney advised the trial court that Father was working on completing the

requirements of his family service plan, which required Father to attend meetings

conducted by Alcoholics Anonymous, to complete a drug and alcohol assessment,

and to obtain negative tests for the presence of substances of abuse, which included

alcohol. Father’s family service plan also required that Father complete a program,

offered by a sponsor, designed to prevent Father from having a relapse. In the

January and May status hearings, the Department told the trial court the

Department’s goal was to reunite Father with the children, while its secondary goal

was adoption. At the conclusion of the May 2019 hearing, the trial court scheduled

the case for trial on August 7, 2019, memorializing that ruling in a written order.



                                          7
      When the trial court called the case to trial on August 7, 2019, Father’s

attorney of record was not present. Once again, Father advised the trial court that his

attorney of record was still representing him. The court advised Father to contact his

attorney and determine why the attorney was not showing up with Father in

connection with the duties the attorney had to represent Father in the lawsuit. On

August 7, the Department’s attorney told the trial court the Department was still

planning to return Tara and Jason to Father, but that before doing so, Father needed

to secure a safe place for them to live. The Department’s attorney acknowledged that

Father had taken a step toward that goal, as Father had recently leased an apartment

but he had not yet moved in. The Department’s attorney represented to the trial court

that Father needed just a few more days to allow him to secure appropriate housing

for his children given the fact he had a lease on an apartment that would start on

August 18. On its own motion, the trial court chose to allow the parties more time,

continuing the case without requiring any party to file a formal motion for

continuance. The court also instructed that Father make the apartment available to

the Department and to the court appointed special advocate (CASA) for an

inspection on August 22. The court then removed the case from the August 7 docket

and set it for trial on August 28.



                                          8
      On August 28, the trial court called the case to trial. Father appeared again

without his attorney. When the Department’s attorney asked Father whether he had

an attorney, Father stated he expected his attorney to appear. The Department also

announced, for the first time, that it was changing its goal in the case from reunifying

the family to terminating Father’s rights. Explaining the decision to change goals,

the Department’s attorney told the trial court the Department had recently developed

concerns about whether Father could provide Tara and Jason with a safe and stable

home. To explain the change in goals, the Department’s attorney stated the

Department had recently learned that Father had falsified his lease by including a

lessee’s name on the lease who was not actually leasing the apartment so that Father

could arrange to have water utility services connected at his apartment. The

Department’s attorney also told the trial court that Jason had expressed the desire to

return home to Father, but that Tara had expressed her desire to continue living with

her foster parents.

      Under the circumstances, the trial court chose to remove the case from the

docket and continue it to September 9. Explaining why it did so, the trial court

advised the parties on August 28 that “this is now a very, very serious matter” and

that Father needed to sort out the issues he was having with his attorney. The trial

court also explained why it did not allow the parties more time, stating it set the trial

                                           9
on September 9 because it is the statutory try or dismiss deadline that, under the

Family Code, applied to the suit. 4

      On September 6, a new attorney filed a notice to appear as Father’s attorney

of record. On that same day, Father’s new attorney moved to continue the case from

its September 9 trial setting. The attorney verified the motion to continue, asserting

he needed more time to prepare for the impending trial in light of the recent change

in the Department’s goals and the fact he had only recently been hired.

      On the morning of September 9, the trial court heard Father’s motion to

continue but denied the motion at the conclusion of the hearing. The trial court found

that Father, during the hearing and in his motion, had not proven there were any

extraordinary circumstances that justified extending the case beyond the try or

dismiss deadline of September 9. 5 While the trial court did not provide the parties

with written findings of fact, the court indicated in the hearing that Father failed to

rectify the problems he was having with his attorney earlier given the problems first

cropped up when the attorney failed to attend the January 2019 status hearing with




      4 See id. § 263.401(a) (providing for a mandatory dismissal of termination
proceeding after one year if a trial on merits has not started or a proper extension has
not been obtained).
      5 Id.

                                          10
Father when Father appeared in court in response to the notice of hearing he received

in the case.

      After the trial court denied the motion to continue, the trial began. The

Department called just one witness, Alex Garcia, on the first day of the trial. Garcia

answered eight questions before the trial court announced the court would be in

recess. On September 9, Garcia testified that he is Father’s employer, he has known

Father since they were children, and that he could return to court to finish his

testimony on October 16.

      On October 16-17, the trial court heard the remaining testimony in the trial.

Father, along with eight other witnesses, testified over the remaining two days of the

trial. Tara and Jason were not called as witnesses in the trial. Even so, the attorneys

for the parties represented to the court that Jason wanted to return home to his father

while Tara did not. Tara’s and Jason’s CASA, James Cain, testified that Jason

wanted to return to Father while Tara did not.

      After the parties presented final arguments, the trial court announced that it

was finding that Father had knowingly placed or allowed Tara and Jason to remain

in conditions that endangered their well-being and engaged in conduct or knowingly

placed Tara and Jason with persons who engaged in conduct that endangered their



                                          11
well-being. 6 The trial court also announced that it was terminating Father’s parental

rights and that terminating his rights would be in Tara’s and Jason’s best interest.7

On October 31, 2019, the trial court signed an Order of Termination consistent with

the statements the court made on the last day of the trial.

                 Standard of Review-Continuances and Extensions

      A ruling by a trial court to grant or deny a motion to continue and to grant or

deny a motion to extend the statutory try or dismiss deadline are reviewable for abuse

of discretion. 8 Under the abuse of discretion standard, the court reviewing the ruling

must uphold the trial court’s ruling as long as the ruling was not arbitrary,

unreasonable, or made without reference to the guiding rules and principles that

apply based on the circumstances in the case. 9

      Under the Family Code, trial courts must start the trial of parental-rights

termination cases “on the first Monday after the first anniversary of the date the court


      6 See id. § 161.001(b)(1)(D), (E).
      7 See id. § 161.001(b)(2).
      8 Joe v. Two Thirty Nine Joint Venture, 145 S.W.3d 150, 161 (Tex. 2004)

(reviewing a trial court’s order denying a motion for continuance for an abuse of
discretion); In re D.W., 249 S.W.3d 625, 647 (Tex. App.—Fort Worth 2008, pet.
denied) (reviewing a motion to extend the dismissal deadline under section 263.401
of the Family Code for an abuse of discretion); see also Tex. Fam. Code Ann. §
263.401(a) (requiring trial courts to start the trial on the first anniversary after the
court sings a temporary order appointing the Department as a child’s temporary
managing conservator).
      9 See In re A.L.M.-F., 593 S.W.3d 271, 282 (Tex. 2019).

                                          12
rendered a temporary order appointing the [D]epartment as temporary managing

conservator[.]”10 Here, the trial court rendered the temporary order naming the

Department as Tara’s and Jason’s temporary managing conservator on September 5,

2018. Thus, based on section 263.401(a) of the Family Code, the trial court had to

start the trial no later than September 9, 2019, to prevent the case from being

automatically dismissed.11

      Given the problems created when Father’s attorney failed to discharge the

duties that he owed to Father as his attorney by appearing with him for the trial, the

trial court continued the case from two trial settings, one on August 7 and the second

on August 28. In part, Father complains the trial court did not extend the case past

the September 9 try or dismiss deadline. To be sure, the Family Code provides trial

courts with some discretion to extend try or dismiss deadlines in parental termination

cases for up to 180 days. But courts may do so only if (1) extraordinary

circumstances necessitate the Department remaining as temporary managing

conservators of the children whose rights are involved in the suit and (2) the

circumstances show that continuing the conservatorship beyond the try or dismiss

deadline by no more than 180 more days is in the children’s best interest.12


      10  Tex. Fam. Code Ann. § 263.401(a).
      11 Id.
      12 Id.

                                         13
                                 August 7 Continuance

         In issue one, Father argues that because none of the parties asked to continue

the case or filed written motions for continuance, the trial court acted without

authority by resetting the trial from August 7 to August 28. Yet this argument lacks

merit. Under Texas law, trial courts have wide discretion to manage the needs of

their respective dockets, so they have the right to schedule trials in a manner allowing

the cases to be disposed of expeditiously.13 Under the Texas Rules of Civil

Procedure, trial courts are authorized to create deadlines to control the various

phases of the cases on their dockets.14 Even when trial courts sign pretrial orders

scheduling deadlines, they may then modify the deadlines “to prevent manifest

injustice.” 15 Thus, the Rules of Civil Procedure recognize that trial courts have some

rights to change or modify their interlocutory orders until they lose the authority they

have over their final judgments. 16

         At the August 7 hearing, the Department informed the trial court that Father

needed more time to obtain his new residence to allow the Department more time to

decide whether to return Tara and Jason to Father’s care. Thus, when the trial court


         13 Clanton v. Clark, 639 S.W.2d 929, 931 (Tex. 1982).
         14 Tex. R. Civ. P. 166.
         15 Id.
         16 In re Estate of Henry, 250 S.W.3d 518, 526 (Tex. App.—Dallas 2008, no

pet.).
                                           14
continued the case from its former setting on August 7, the court exercised its

inherent discretion to manage its docket.17 The continuance also gave Father more

time to address the problems he was having with the attorney he had retained to

represent him in the case. We conclude Father has not shown that the trial court

abused its discretion by continuing the case from the setting of August 7 because the

court’s decision was reasonable under the circumstances based on the needs of the

parties in the case. 18 We overrule Father’s first issue.

                     Denial of Father’s Motion to Continue the
                                September 9 Setting

      In issue two, Father argues the trial court abused its discretion by refusing to

continue the case from its September 9 setting. According to Father, he needed a

continuance from the September 9 setting so the attorney he hired in September

could have the time he needed to prepare for trial. Given that Father decided to retain

another attorney following the August 28 hearing, we assume that Father decided to

change counsel after he learned that the Department was formally changing its stated

goal from reunifying the family to terminating his rights. In addition to needing more

time for his newly retained attorney to prepare for trial, Father argues the trial court



      17See Clanton, 639 S.W.2d at 931.
      18Jackson v. Jackson, 556 S.W.3d 461, 471 (Tex. App.—Houston [1st Dist.]
2018, no pet.).
                                           15
erred by failing to give him the “warning to parents,” as required by section 263.006

of the Family Code. 19 Stated another way, Father suggests that he would have

obtained another attorney sooner had the trial court given him the warning required

by section 263.006.

      The parties do not dispute that the try or dismiss deadline that applies to

Father’s case is September 9, 2019, unless “extraordinary circumstances” existed

that required extending the case beyond that deadline. 20 Father suggests the

Department’s change in goals as of August 28 coupled with the fact he had to replace

his attorney of record required the trial court to find the circumstances sufficient to

justify extending the deadline that applied to the Department’s suit. While the record

certainly shows there are delays associated with Father’s original attorney of record,

the trial court appears to have blamed Father for them, given Father’s knowledge

that his attorney was not attending court with him by at least January 2019.

Generally, when it comes to delaying a trial, courts will not infer that an

“extraordinary circumstance” exists when the fault for the circumstance leading to



      19   See Tex. Fam. Code Ann. § 263.006 (requiring, in cases in which the
Department takes a child into temporary custody, the trial court to “inform each
parent in open court that parental and custodial rights and duties may be subject to
restriction or to termination unless the parent or parents are willing and able to
provide the child with a safe environment”).
       20 Id. § 263.401(b).

                                          16
the delay lies with the party responsible for causing the delay. 21 On this record, we

cannot say the trial court abused its discretion by finding Father at fault for the delays

given that Father knew as early as January 2019 that his attorney of record was not

discharging the duties he owed Father as his attorney of record in the suit. Moreover,

by recessing the case after the Department called its first witness, the trial court

allowed Father’s attorney more than thirty additional days to prepare Father’s

defense.

      Father’s argument suggesting the judgment in the trial should be reversed

because the trial court should have blamed the Department for the delays associated

with the decision it announced on August 28 to change its stated goal to termination

is also without merit. The record the Department’s petition alleged that the

Department was seeking a judgment terminating Father’s parental rights. The court

drove the risk home to Father during the October 2019 hearing, warning Father that

“[i]f you are unwilling or unable to demonstrate an ability to provide [Tara and

Jason] with a safe, stable environment, it is possible -- in this case highly likely --

that your parental rights will be permanently restricted or terminated.” The

temporary order has a similar warning, as the order states in bold print:

      THE COURT FINDS AND HEREBY NOTIFIES [FATHER]
      THAT EACH OF THE ACTIONS REQUIRED OF [HIM]

      21   In re O.R.F., 417 S.W.3d 24, 42 (Tex. App.—Texarkana 2013, pet. denied).
                                           17
      BELOW ARE NECESSARY TO OBTAIN THE RETURN OF
      THE CHILDREN, AND FAILURE TO FULLY COMPLY WITH
      THESE ORDERS MAY RESULT IN THE RESTRICTION OR
      TERMINATION OF PARENTAL RIGHTS.

Father’s signature appears on the temporary order, so he was on notice that his rights

as a parent were at risk. The family services plan, which Father signed in October

2019, contains a similar warning, which states: “IF YOU ARE UNWILLING OR

UNABLE TO PROVIDE YOUR CHILD WITH A SAFE ENVIRONMENT,

YOUR PARENTAL AND CUSTODIAL DUTIES AND RIGHTS MAY BE

RESTRICTED OR TERMINATED OR YOUR CHILD MAY NOT BE

RETURNED TO YOU.”

      Father’s argument suggesting he never received the warning to parents

required under section 263.006 of the Texas Family Code is unsupported by the

record. 22 We conclude Father has not shown the trial court abused its discretion by

denying his motion to continue the September 9 trial setting. We overrule Father’s

second issue.

                                   Best-Interest Findings

      In Father’s third issue, he argues the evidence admitted during the trial is

insufficient to show that terminating his parental rights is in Tara’s and Jason’s best



      22   Tex. Fam. Code Ann. § 263.006.
                                          18
interest. “In determining whether the evidence is legally sufficient to support a best-

interest finding, we consider the evidence that supports a deemed finding regarding

best interest and the undisputed evidence, and ignore evidence a fact-finder could

reasonably disbelieve.”23 Under the Family Code, a “rebuttable presumption [exists]

that the appointment of the parents of a child as joint managing conservators” will

serve the child’s best interest. 24 That said, there is also a rebuttable presumption that

a prompt and permanent placement of a child in a safe environment is in the child’s

best interest.25

      In reviewing a trial court’s best-interest findings, we apply the nine factors

described in Holley v. Adams when measuring whether the evidence supports the

trial court’s best-interest findings.26 Of note, the Holley factors are not exclusive, so



      23  In re E.N.C., 384 S.W.3d 796, 807 (Tex. 2012) (cleaned up).
      24  Tex. Fam. Code Ann. § 153.131(b); see also In re R.R., 209 S.W.3d 112,
116 (Tex. 2006) (noting that a “strong presumption” exists favoring keeping a child
with its parents).
       25 Tex. Fam. Code Ann. § 263.307(a).
       26 In Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976), the Texas

Supreme Court applied these factors in its review:
              • the child’s desires;
              • the child’s emotional and physical needs, now and in the future;
              • the emotional and physical danger to the child, now and in the future;
              • the parenting abilities of the parties seeking custody;
              • the programs available to assist the parties seeking custody;
              • the plans for the child by the parties seeking custody;
              • the stability of the home or the proposed placement;
                                           19
other factors can be considered in deciding whether the evidence supports the trial

court’s best-interest finding. 27 In parental termination cases, the evidence need not

include evidence on each of the Holley factors, particularly when “the evidence [is]

undisputed that the parental relationship endangered the safety of the child.”28

      In his appeal, Father has not challenged the trial court’s finding that he

engaged in conduct that endangered Tara’s and Jason’s well-being. While the

evidence in the record does not address all nine Holley factors, the evidence does

address several of them. In reviewing findings in parental termination cases, trial

courts, when acting as the factfinder in the case, have the right to weigh the relative

evidence on each factor differently on some factors than they weigh evidence on

others.29 Thus, no single Holley factor is controlling in our review of an appeal that

argues the evidence is insufficient to support a trial court’s best-interest finding.30

Moreover, sometimes evidence on just one of the factors may offer sufficient

evidence to support the trial court’s finding terminating a parent’s rights. 31



             • the parent’s acts or omissions that reveal the existing parent-child
             relationship is improper; and
             • any excuse for the parent’s acts or omissions.
      27 In re C.H., 89 S.W.3d 17, 27 (Tex. 2002).
      28 Id.
      29 See In re A.P., 184 S.W.3d 410, 414 (Tex. App.—Dallas 2006, no pet.).
      30 Id.
      31 Id.

                                          20
      As in this case, evidence that a parent engaged in conduct that endangered a

child is relevant to the review of the finding that terminating Father’s parental rights

is in Tara’s and Jason’s best interest.32 The evidence addressing a child’s best interest

may be direct or circumstantial, and may include subjective factors such as the

factfinder’s observations of the parents in court. 33 Often, evidence describing a

parent’s past conduct may have been highly relevant to the trial court’s finding that

terminating the parent’s rights is in the child’s best interest.34 When we review the

evidence the trial court considered, we examine it from the standpoint of the child,

not from that of the child’s parent.35

      Here, the testimony established that Father has a long history—nearly twenty

years—showing that he abuses alcohol. The choices Father made to drink and drive

ultimately caused instability in Tara’s and Jason’s home, as the evidence shows they

were cared for by a relative or placed in foster care on multiple occasions. In his

brief, Father acknowledges that he has not provided his children with “stability due

to his incarceration[s] which were the result of his drinking alcohol and driving.” At


      32  See In re A.M., 495 S.W.3d 573, 581 (Tex. App.—Houston [1st Dist.] 2016,
pet. denied).
       33 In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet.

denied).
       34 Id.
       35 See In re D.S., 333 S.W.3d 379, 384 (Tex. App.—Amarillo 2011, no pet.)

(citing In re S.A.P., 169 S.W.3d 685, 707 (Tex. App.—Waco 2005, no pet.)).
                                           21
trial, Father asked the trial court to discount the history of instability he created in

the home, suggesting he has now turned the corner on recovering from his

dependence on alcohol. According to Father, if given just one more chance, he will

provide his children a safe and stable home. Father points to the evidence showing

that he and Jason have a strong bond, and he suggests that the trial court should have

deferred to Jason’s stated desire to return home in deciding whether terminating his

rights would actually serve the best interests of his children.

      We readily agree the record contains evidence that, if the trial court had found

it believable, offers support for Father’s argument he has finally turned the corner

on recovering from his dependence on alcohol. For instance, there is evidence in the

trial showing that Father completed the requirements of his family service plan, a

plan that included a program requiring Father to obtain treatment for his abuse of

alcohol. Father has also not tested positive on any of the tests he took to detect

alcohol or drugs, he completed a drug and alcohol assessment, he has a sponsor from

Alcoholics Anonymous, and he has completed a plan that is designed to reduce his

risk of having a relapse. Father also notes he is currently on probation after pleading

guilty of a fifth DWI, suggesting he would not risk violating the terms of his

probation and risk going back to jail. The probation order on the fifth DWI requires

that Father attend DWI court and an outpatient treatment program. Father points to

                                          22
the evidence showing he has worked consistently for the same employer since he

returned to Texas after completing the requirements of probation on his fourth DWI.

The evidence shows that he earns a sufficient income from his job to allow him to

provide for what his children would need. Finally, Father points to the evidence in

the trial showing that he is currently living in a three-bedroom apartment, space that

would allow Tara and Jason to have their own bedrooms.36

      But there is also evidence showing Father has a long history of alcohol abuse,

evidence that allowed the trial court to form a firm belief or conviction that Father

would return to his old patters of drinking, which would then lead to further

instability in Tara’s and Jason’s lives. Boiling it down, Father asks this Court to

weigh the evidence differently from the way the trial court weighed it. But that’s not

this court’s role, given the trial court’s sole right to decide how much weight to give

the testimony adduced on the various Holley factors during a trial. 37 Thus, while

Father promises he will not return to his historical pattern, the trial court could

reasonably have chosen to disagree given Father’s historical inability over the past

two decades to control his need for alcohol. 38 On this record, we cannot say the trial



      36 The testimony in the trial shows that Father had water service to the
apartment where he was living when the case was tried.
      37 See City of Keller v. Wilson, 168 S.W.3d 802, 819-20 (Tex. 2005).
      38 See Tex. Fam. Code Ann. § 263.307(a).

                                          23
court abused its discretion by rejecting the evidence Father relied on to claim he has

now turned the corner on his abuse of alcohol so that he can avoid returning to the

patterns that resulted in his children being taken by the Department and placed in

foster care.

      There is also other evidence in the record relevant to some of the other Holley

factors that offers additional support for the trial court’s best-interest finding. For

instance, Tara’s and Jason’s foster parents testified in the trial. They testified they

love the children and that both children are thriving in their care. The evidence

allowed the trial court to conclude that the children’s foster parents have provided

and can continue providing Tara and Jason a safe and stable home along with

providing for their needs. Additionally, Tara’s and Jason’s foster parents testified

they wanted to adopt them, so the trial court could have viewed the termination of

Father’s rights as the first step in a plan that would lead to the siblings being able to

stay together. The foster parents also testified that if they were successful in adopting

the children, they would still allow Tara and Jason to maintain a relationship with

their father.

      During the trial, Rosalind McCray (the caseworker the Department assigned

to the case) addressed the Department’s desire to place Tara and Jason in a safe,

stable, and permanent home. According to McCray, the Department’s initial goal

                                           24
was to reunify the children with their Father, but the Department’s goal changed

when McCray learned Father had filed a credit application for water service and

misrepresented who was leasing the apartment so that a service provider would

connect the apartment so that it could be serviced with water. McCray learned that

Father falsified the application because he had skipped out on his obligation to pay

another water bill.

      The Department also presented evidence challenging Father’s truthfulness

about whether he was complying with the treatment goals required by the

Department’s family service plan. On cross-examination, Father admitted he sent a

text message to Andy Garcia, his employer, stating that he would “do everything

else [the Department] ask[s]. My lawyer said fake the AA to be able to work. So

that’s what I was doing. Now they want actual sign-in sheets. So I have no choice

but to fake them.” In her testimony, McCray testified that Father had not been honest

with her “on things that have been going on.”

      To be fair, there is testimony in the trial the court could have, in its discretion,

chosen to weigh differently. James Cain (the CASA) testified he did not believe that

terminating Father’s parental rights was in Jason’s best interest. According to Cain,

Father has done an “amazing” job turning his life around and can now provide for

his children’s needs. Cain explained that while Tara told him she wanted to remain

                                           25
with her foster parents, Jason and Father have a strong bond and he told Cain that he

wants to return to Father’s care. Cain concluded that, in his opinion, terminating

Father’s parental rights is in Tara’s best interest but not in Jason’s. When the trial

court asked the attorney ad litem to express an opinion, she urged the trial court to

name the Department as Tara’s sole managing conservator and allow Jason to return

home to Father.

      We acknowledge the record contains conflicting evidence about the factors

relevant to the trial court’s best-interest finding. Even so, it was up to the trial court,

as the trier of fact, to weigh the evidence and decide what, in the future, would serve

each child’s best interest. Based on the evidence, we conclude the trial court did not

abuse it discretion by finding the Department’s plan superior to the plans for the

children proposed by others in the case. 39 The testimony in the trial suggests it could

harm Tara and Jason should they be separated. Thus, the trial court could not have

granted the preferred outcome in the case that each child expressed to the CASA.

And the trial court had the right to weigh the need for a prompt, permanent and safe

placement over Jason’s expressed preference asking that the court return him to his

Father’s care. 40



      39   See City of Keller, 168 S.W.3d at 819.
      40   See In re D.M., 58 S.W.3d 801, 812 (Tex. App.—Fort Worth 2001, no pet.).
                                            26
      Given that the trial court’s role as the factfinder in the trial together with its

right to weigh the evidence, we hold the record contains sufficient evidence to

support the trial court’s best-interest findings. 41 On this record, we cannot say the

trial court abused its discretion by striking the balance in favor of its apparent view

that the children needed a resolution that promoted stability, safety, and permanence

in their lives. We hold the record contains sufficient evidence to allow the trial court,

as the trier of fact, to form a reasonably firm belief or conviction that terminating

Father’s parental rights is in each child’s best interest.

      We overrule Father’s third issue.

                          Ineffective Assistance of Counsel

      In issue four, Father complains his trial counsel and the attorney the trial court

appointed to serve as the children’s attorney ad litem provided ineffective assistance

by failing to call Tara and Jason to testify during the trial. Before discussing the

specifics of Father’s argument, we briefly note the standard that applies to our review

of issue four. In parental termination cases, Texas courts follow the test established

in Strickland to measure a parent’s allegations claiming the parent received

constitutionally ineffective assistance of counsel. 42 To prove an ineffective


      41 See In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); In re J.L., 163 S.W.3d
79, 85 (Tex. 2005); In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002).
      42 In re M.S., 115 S.W.3d 534, 544 (Tex. 2003).

                                           27
assistance claim, the party asserting the claim must establish that (1) counsel’s

performance was deficient and (2) the deficient performance prejudiced the

defense. 43 Under Strickland, the parent must “successfully show both prongs of the

inquiry.” 44 The parent who is claiming ineffective assistance has the burden of proof

on the claim. 45

       In considering a claim of ineffective assistance of counsel, we “must take into

account all of the circumstances surrounding the case, focusing on whether counsel

performed in a ‘reasonably effective’ manner.” 46 Our review of counsel’s

performance is highly deferential, and we presume that counsel’s conduct fell within

the range of reasonable professional assistance, considering “the possibility that

counsel’s actions [were] strategic.” 47 “An allegation of ineffective assistance must

be firmly founded in the record, and the record must affirmatively demonstrate the

alleged ineffectiveness.”48 Since strategy plays a large role when deciding whether

to call a witness to testify in a trial, decisions in trials over whether to call a witness



       43See Strickland v. Washington, 466 U.S. 668, 687 (1984); In re J.P.B., 180
S.W.3d 570, 574 (Tex. 2005).
      44 See Strickland, 466 U.S. at 688, 694; M.S., 115 S.W.3d at 545.
      45 M.S., 115 S.W.3d at 545.
      46 Id. (citing Strickland, 466 U.S. at 687).
      47 Id.
      48 Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 622-

23 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (cleaned up).
                                            28
to testify in the trial are not usually sufficient to prove a claim of ineffective

assistance of counsel unless the parent establishes that the failure to call the witness

was “so outrageous that no competent attorney would have engaged in it[.]”49

      That said, Strickland and the family law cases we have cited addressing claims

of ineffective assistance of counsel do not involve a complaint by the defendant

against an attorney that did not have an attorney-client relationship with the

defendant in the case. 50 Father cites no cases supporting his argument that he may

complain about ineffective assistance of counsel when the complaint concerns the

conduct of an attorney, in this case the attorney ad litem, with whom he did not have

an attorney-client relationship in the case.

      To decide whether Father can assert a claim for ineffective assistance against

someone who was not his lawyer, we must decide whether Father enjoys standing to

complain about the conduct of someone who was not his lawyer. Without standing,

the court has no case or controversy to decide. Under Texas law, to establish

standing, the “plaintiff must allege ‘a concrete injury . . . and real controversy




      49 M.S., 115 S.W.3d at 545 (cleaned up).
      50 See Strickland, 466 U.S. at 671 (complaint by defendant in a criminal case
against the attorney appointed to represent him in the trial); J.P.B, 180 S.W.3d at
574 (complaint by Mother levelled at Mother’s trial counsel); M.S., 115 S.W.3d at
545 (complaints by Mother levelled at Mother’s trial counsel).
                                          29
between the parties that will be resolved by the court.’” 51 The injury must be

threatened or actual, not one that is merely hypothetical. 52

       Here, Father failed to prove that he had an attorney-client relationship with

the attorney ad litem. Thus, Father does not have standing to challenge the choices

the attorney ad litem made as to the strategy she followed when she discharged the

duties required based on her appointment to serve as the attorney ad litem for the

children in the trial.

       As for Father’s complaint about the attorney he hired to represent him, the

Department argues we should not reach Father’s argument asserting his attorney was

ineffective because the Texas Supreme Court has not yet recognized whether a

parent, who retains an attorney rather than has an attorney appointed for him by the

court, has a claim for constitutionally ineffective assistance of counsel based on the

strategic decisions the attorney made in the trial. But the intermediate courts of

appeals are split on this question. One of our sister courts has recognized that such




       51 Farmers Tex. Cty. Mut. Ins. Co. v. Beasley, 598 S.W.3d 237, 241 (Tex.
2020) (quoting Heckman v. Williamson Cty., 369 S.W.3d 137, 154 (Tex. 2010)); see
also In re T.N., 142 S.W.3d 522, 524 (Tex. App.—Fort Worth 2004, no pet.).
       52 Id.

                                          30
claims are cognizable while another intermediate court of appeals found they are

not. 53

          While the dispute is an interesting legal question, we need not resolve it to

resolve Father’s appeal. Instead, we will assume (without deciding) that Father’s

complaints about the attorney who represented him in the trial are cognizable and

review the record to determine whether Father met his burden to prove his attorney

breached the duty he owed Father to provide him with constitutionally effective

assistance in the trial. 54

          The record shows Father never filed a motion for new trial and his trial

attorney did not file an affidavit or testify about why he did not call Tara and Jason

as witnesses in the trial. Thus, the record is silent about why the attorney did not call

either child to testify. When the record is silent about trial counsel’s strategy, we

cannot find that the choice the attorney made not to call a witness in the trial is a

choice that no competent attorney would have made. 55



          53
          See, e.g., In re D.T., 593 S.W.3d 437, 439-40 (Tex. App.—Texarkana 2019,
pet. granted) (concluding parents who retain counsel cannot raise an ineffective
assistance challenge to the termination order, while citing cases from other courts of
appeals that held the same); but see In re E.R.W., 528 S.W.3d 251, 261 (Tex. App.—
Houston [14th Dist.] 2017, no pet.) (concluding the right to effective counsel extends
to non-indigent parents who have retained counsel).
       54 See Strickland, 466 U.S. at 687.
       55 Bone v. State, 77 S.W.3d 828, 833-34 (Tex. Crim. App. 2002).

                                            31
      Assuming Father can raise an ineffective assistance of counsel claim against

an attorney whom he retained, we conclude Father failed to meet his burden of

proving the attorney failed to discharge his duty to provide constitutionally effective

assistance of counsel. 56 We overrule Father’s fourth issue.

                                     Conclusion

      Having considered each of Father’s arguments supporting his issues, we

conclude that Father has not shown that reversible error occurred. For that reason,

the trial court’s Order of Termination is

      AFFIRMED.



                                                     _________________________
                                                          HOLLIS HORTON
                                                               Justice

Submitted on August 11, 2020
Opinion Delivered December 3, 2020

Before McKeithen, C.J., Kreger and Horton, JJ.




      56 Walker, 312 S.W.3d at 622-23.
                                            32